Trippe, Judge.
The statute makes the fraudulent conversion by a bailee of many kinds of property a criminal act, to-wit: money, notes, bonds, cotton, corn, horses, mules, etc. If the indictment charged that the defendant ivas entrusted with money, or a horse, which he fraudulently converted, it could not be sustained by proof that a bond, or cotton, had been so entrusted and converted. So.the same statute, Code section 4424, prescribes that when such things or articles have been entrusted to a person for divers different purposes, to be used by him in various specified ways therein defined, and the bailee shall fraudulently convert them to his own use, or other*328wise dispose of them, he shall, on conviction, be punished. It is as much necessary that the character of the bailment, the purpose for which the thing is entrusted, shall be set forth in the indictment, as it is properly to describe the thing or article itself. In both cases the rule is founded on the right of a party to have notice of what it is proposed to convict him. We do not suppose that any indictment under this statute ever failed to define both, to-wit: the article deposited and the nature or object of the bailment. Each of them is set forth in the one under consideration. The bailment therein defined, is that the melons were entrusted'by the owner with the defendant, “ for the purpose of applying the same to the sole use and benefit of the said owner.” The proof was that they were delivered to the defendant for the purpose of selling the same, and after the defendant was satisfied out of the proceeds of sale for his services, the surplus was .to be paid to the owner. Where the bailee is charged with a trust to be executed in a special mode distinctly defined when it is created, and is to be brought to account for an alleged breach thereof, either civilly or criminally, he should be notified in the suit or the criminal accusation, of what trust it is claimed he has been guilty of violating. We think justice and reason demand this, and that it is but preserving a vital rule that obtains in all pleadings, civil of criminal.
Judgment reversed.